          Case 1:15-cr-00137-NONE-BAM Document 43 Filed 02/17/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:15-CR-00137
12                                 Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                          STATUS CONFERENCE
13                          v.
                                                          DATE: February 25, 2021
14   STEVEN FLORES ESTRADA,                               TIME: 2:00 P.M.
                                                          COURT: Hon. Stanley A. Boone
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on February 25, 2021.

21          2.      By this stipulation, initiated by the defense, the parties stipulate that the status conference

22 may be continued to March 25, 2021, to allow time for defense review of the discovery, investigation,

23 and settlement discussions.

24          IT IS SO STIPULATED.

25
     IT IS SO ORDERED.
26
27 Dated:        February 16, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                           1
30
         Case 1:15-cr-00137-NONE-BAM Document 43 Filed 02/17/21 Page 2 of 2


 1

 2   Dated: February 16, 2021                               MCGREGOR W. SCOTT
                                                            United States Attorney
 3

 4                                                          /s/ ANTONIO J. PATACA
                                                            ANTONIO J. PATACA
 5                                                          Assistant United States Attorney
 6

 7   Dated: February 16, 2021                               /s/ MEGHAN D. MCLOUGHLIN
                                                            MEGHAN D. MCLOUGHLIN
 8
                                                            Counsel for Defendant
 9                                                          Steven Flores Estrada

10

11

12                                        FINDINGS AND ORDER

13         Based upon the stipulation and representations of the parties, the Court orders the status

14 conference be continued until March 25, 2021.

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
